The opinion of the court was delivered by
Watkins, J.
Plaintiffs having been assessed in 1890, on “ money loaned on interest, all credits and all bills receivable for money loaned or advanced on for goods sold, $5000,” seek by this suit to have canceled and annulled said assessment on the ground that the property assessed is such as is the product of materials by them “ employed in the manufacture of * * harness, saddlery,” etc., and exempt from taxation under Article 207 of the Constitution —they being engaged in the business of manufacturing and selling saddles and harness in the city of New Orleans, and therein employ more than thirty-two (82) hands.
They have an invested capital of about $60,000 in said business.
Their contention is that they have no such property as that assessed, save and except the “ capital, machinery, and other property employed in the manufacture of saddles and harness,” and the products and avails thereof, which is exempt from taxation under said article of the Constitution — unless it be a small stock of goods they carry as a necessary adjunct of and as accessory to their business. This stock of goods consists of such articles as belt-hooks, belt-lacing, horse brushes, curry combs, lap-dusters and robes, whips, whip stocks, and the like.
Those are wow-manufactured goods, and are confessedly liable to taxation. But their statement is that they have submitted to and paid upon an assessment of ten thousand dollars’ valuation for all those things, “ although for ten years they have seldom had such an amount.”
They insist that the sales made of these articles are merely accidental, and not incidental, to their business;- and such sales constitute an infinitessimal pa-it of their business; hence, their “bills receivable and all credits ” represent, in the main, the price of manufactured articles sold, and which are exempt from taxation.
*93One of the plaintiffs swears that, “ of the sales of different items, exempt and not exempt, to the best of (his) knowledge and belief, the tax on $10,000 that (hfe has paid) covers everything that Smith & Boullemet have subject to taxation (i. e.) not exempt.” The assessment of $5000 that is assailed is additional to that of the $10,000 assessment, to which the witness refers.
Plaintiffs’ book-keeper shows that their bills receivable aggregate $4132.87, and their open accounts about $40,000, equal to a total of $44,132.37.
One-tenth of that sum is $4413.23.
This sum represents wow-manufactured goods liable to taxation. But inasmuch as plaintiffs have already paid on an assessment of $10,000, nothing is due on that score, and “the additional assessment of $5000 ” is essentially a tax on exempt property, and, consequently, null.
Of this, the testimony clearly satisfies us, as it did our learned brother of the district court.
Judgment affirmed.